Exhibit 10.19

OMNIBUS INCENTIVE COMPENSATION PLAN DOCUMENT

OF

PROVIDENT FINANCIAL SERVICES, INC.

 

 

Adopted on January 26, 2012

Effective as January 1, 2012



--------------------------------------------------------------------------------

OMNIBUS INCENTIVE COMPENSATION PLAN DOCUMENT

OF

PROVIDENT FINANCIAL SERVICES, INC.

ARTICLE I

PURPOSE

Provident Financial Services, Inc. and The Provident Bank, directly and through
their respective subsidiaries, provide incentive compensation opportunities to
select individuals or groups of officers and employees through a variety of
plans, programs and arrangements. The purpose of this Omnibus Incentive
Compensation Plan Document is to provide a uniform process for implementing and
administering such plans, programs and arrangements, to specify the terms and
conditions common to all such plans, programs and arrangements and to promote
compliance with applicable laws, rules and regulations.

ARTICLE II

DEFINITIONS

Section 2.1 Accountable Employee means, at any relevant time (a) each Senior
Executive Officer; (b) each Employee whose activities may expose the Company or
the Bank to material amounts of risk; and (c) each Employee in a group of
Employees who are subject to the same or similar incentive compensation
arrangements and who collectively may expose the Bank or the Company to material
amounts of risk.

Section 2.2 Administrator means, with respect to an Incentive Compensation Plan,
such person, committee or entity as may be appointed by an Employer designated
under an Incentive Compensation Plan to perform the duties assigned to the
Administrator under this Plan Document.

Section 2.3 Bank means The Provident Bank.

Section 2.4 Board means the Board of Directors of Provident Financial Services,
Inc.

Section 2.5 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 2.6 Committee means the committee of non-employee directors of the
Company performing the functions of the compensation committee required under
the corporate governance requirements of the New York Stock Exchange (or other
principal national securities exchange on which Stock is listed).

Section 2.7 Company means Provident Financial Services, Inc.



--------------------------------------------------------------------------------

Section 2.8 Covered Employee means, with respect to any Fiscal Year, any
employee of an Employer who is a “covered employee” within the meaning of
section 162(m) of the Code and the regulations thereunder.

Section 2.9 Deferred Stock Unit means a contractual right to receive, in the
future, one share of Stock, or a payment equal to the Fair Market Value thereof,
on prescribed terms and conditions.

Section 2.10 Director means a member of the Board of Directors of the Company or
the Bank, as appropriate in the context.

Section 2.11 Employee means any common-law employee of an Employer.

Section 2.12 Employer means the Bank, the Company and any subsidiary of the Bank
or the Company.

Section 2.13 Equity Compensation Plan means any plan, program or arrangement
established by an Employer pursuant to which Stock, or any indirect or
derivative interest therein, of the Company may be purchased or sold.

Section 2.14 Executive Officer means, at any relevant time, any Employee who is
subject to the reporting requirements of section 16 of the Exchange Act with
respect to equity securities of an Employer.

Section 2.15 Exchange Act means the Securities Exchange Act of 1934, as amended
(including the corresponding provisions of any succeeding law).

Section 2.16 Fair Market Value means, with respect to a share of Stock on a
specified date:

(i) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

(ii) if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

(iii) if (i) and (ii) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with
section 422 of the Code.

 

2



--------------------------------------------------------------------------------

Section 2.17 FDI Act means the Federal Deposit Insurance Act, as amended
(including the corresponding provisions of any succeeding law).

Section 2.18 Fiscal Year means the calendar year or such other twelve-month
period as the Company may designate as its accounting period.

Section 2.19 Incentive Compensation Plan means each plan, program or arrangement
identified pursuant to section 3.1.

Section 2.20 Material Plan means each Incentive Compensation Plan in which an
Accountable Employee participates.

Section 2.21 Plan Document means this Omnibus Incentive Compensation Plan
Document, as the same may be revised and amended from time to time.

Section 2.22 Section 162(m) Plan means an Incentive Compensation Plan which is
intended to provide “qualified performance-based compensation” within the
meaning of section 162(m) of the Code.

Section 2.23 Senior Executive Officer means each Employee who is (a) an
Executive Officer of the Company or the Bank; (b) an “executive officer” of the
Bank or the Company within the meaning of Federal Reserve Regulation O; or
(c) responsible for oversight of the activities of a material business unit of
the Company or the Bank.

Section 2.24 Stock means the common stock of the Company, $0.01 par value per
share.

ARTICLE III

ESTABLISHMENT OF INCENTIVE COMPENSATION PLANS

Section 3.1 Itemized List of Incentive Compensation Plans.

No later than the end of the first quarter of each Fiscal Year, and at least
annually thereafter, there shall be presented to the Committee for ratification
an itemized list of all Incentive Compensation Plans that have been established
to be in effect for such Fiscal Year. Such itemized list shall be modified as
frequently as necessary to reflect subsequent additions or deletions of
Incentive Compensation Plans approved by the Board or Committee. Such itemized
list, as in effect from time to time, shall be substantially in the form of the
specimen list included herewith as Appendix 3.1 and shall be maintained with the
records of the Plan Document. Such list shall specifically identify those
Incentive Compensation Plans which are intended to be Section 162(m) Plans,
those plans which are Equity Compensation Plans and those plans which are
Material Plans.

 

3



--------------------------------------------------------------------------------

Section 3.2 Certain Designations.

No later than the end of the first quarter of each Fiscal Year, and at least
annually thereafter, there shall be presented to the Committee for ratification
an itemized list identifying each individual who, for such Fiscal Year or any
portion thereof, is (a) an Accountable Employee; (b) a Covered Employee; (c) an
Executive Officer and/or (d) a Senior Executive Officer. Such itemized list
shall be modified as frequently as necessary to reflect subsequent additions or
deletions. Such itemized list, as in effect from time to time, shall be
substantially in the form of the specimen list included herewith as Appendix 3.2
and shall be maintained with the records of the Plan Document.

Section 3.3 Written Plan Documents.

Each Incentive Compensation Plan shall be evidenced by one or more written
instruments approved by the board of directors of the Employer in addition to
this Plan Document. Such instruments may include, but shall not be limited to,
resolutions adopted by the board of directors of the Employer or a committee
thereof (if so authorized), declarations, policy statements or other instruments
signed by a duly authorized officer of the Employer, and appendices to this
Plan. There shall be maintained with the records of this Plan Document a
schedule setting forth the material terms of each Incentive Compensation Plan
substantially in the form of the specimen schedule included herewith as Appendix
3.3 or, in lieu thereof, copies of the other applicable instruments establishing
such terms and conditions, in each case as approved by the Employer. In the
event of any conflict between entries made on such a schedule and an attachment
thereto, the provisions of the attachment shall govern unless the entry made on
the related schedule explicitly states otherwise.

Section 3.4 Coordination of Provisions.

Nothing in this Plan Document shall, nor shall anything herein be construed to,
create any Incentive Compensation Plan. Each Incentive Compensation Plan shall
be governed by the provision of its own plan documents. Except as may be
otherwise required for purposes of compliance with applicable law, rule or
regulation, in the event of any conflict between the provisions of this Plan
Document and the corresponding provisions of the plan documents for an Incentive
Compensation Plan, such corresponding provisions shall control.

ARTICLE IV

ADMINISTRATION

Section 4.1 Administrator.

(a) There shall be one or more Administrators for each Incentive Compensation
Plan, to perform the duties and have the powers set forth in this Plan Document.
The Employer may appoint multiple Administrators and allocate such duties and
powers among them. Unless otherwise provided in the plan document for an
Incentive Compensation Plan or specified by the Employer:

(i) the Administrator of each Incentive Compensation Plan in which an
Accountable Employee, a Covered Employee or an Executive Officer participates,
or which is an Equity Compensation Plan, shall be the Committee; and

 

4



--------------------------------------------------------------------------------

(ii) the Administrator of each Incentive Compensation Plan that is not described
in section 4.1(a)(i) shall be the Chief Human Resources Officer.

(b) In the event the Administrator of an Incentive Compensation Plan is a
committee for which no procedural rules are otherwise established, the committee
may establish such rules for its operations as it, in its discretion may deem
necessary or appropriate.

Section 4.2 Administrator Powers and Responsibilities.

With respect to each Incentive Compensation Plan, the Administrator of that
Incentive Compensation Plan shall have the following responsibilities:

(a) to maintain records necessary or appropriate for the administration of the
Incentive Compensation Plan;

(b) to give such instructions, notices, information, materials, reports and
certifications as may be necessary or appropriate in the administration of the
Incentive Compensation Plan;

(c) to prescribe forms and make rules and regulations consistent with the terms
of the Incentive Compensation Plan;

(d) to require such proof as may be necessary or appropriate in the
administration of the Incentive Compensation Plan, including without limitation,
proof of age, relationship or good health of any individual or the spouse,
children or beneficiary of any individual, and if satisfactory proof is not
submitted, the Administrator may make such determination for purposes of the
Incentive Compensation Plan, and such determination shall be conclusive and
binding;

(e) to prepare and file, distribute or furnish all reports, plan descriptions,
and other information concerning the Incentive Compensation Plan as shall be
required by applicable law, rule or regulation;

(f) to determine in its discretion any question arising in connection with the
Incentive Compensation Plan, including interpretations of its provisions, and
the Administrator’s decision or action in respect thereof shall be final and
conclusive, and binding upon the Employers, Employees and any other person
having an interest under the Incentive Compensation Plan;

(g) if the Administrator shall determine that by reason of illness, senility,
insanity, or for any other reason, it is undesirable to make any payment under
the Incentive Compensation Plan to the person entitled thereto, to direct the
application of any amount so payable to the use or benefit of such person in any

 

5



--------------------------------------------------------------------------------

manner that it may deem advisable or to direct the withholding of any payment
under the Incentive Compensation Plan due to any person under legal disability
until a representative competent to receive such payment in his behalf shall be
appointed pursuant to law;

(h) to engage vendors and other third parties to perform services with respect
to the Incentive Compensation Plan and to review the performance of the vendors
and other third parties so engaged;

(i) to report to and/or make recommendations to the Employers regarding changes
in the Incentive Compensation Plan, including changes in the operation and
management of the Plan and removal and replacement of any providers of services;

(j) to discharge such other responsibilities or follow such directions as may be
assigned or given by the Employers; and

(k) to perform any duty or take any action which is allocated to the
Administrator under the Incentive Compensation Plan.

The Administrator shall have the power and authority necessary or appropriate to
carry out its responsibilities.

Section 4.3 Periodic Monitoring.

From time to time (as determined by the Administrator or directed by the Board
or the Committee), the Administrator of each Incentive Compensation Plan shall
review the operation of such Incentive Compensation Plan and report its findings
to the Chief Human Resources Officer. Each such review (a) shall be conducted
with the assistance of internal or external audit and risk management personnel
and (b) shall utilize such policies, procedures, sampling techniques and other
standards, in each case as the Administrator shall determine to be necessary or
appropriate in light of the scope and purpose of the review. . Each such review
shall result in a report (in such form and manner as the Chief Human Resources
Officer may prescribe) which shall address the extent to which the Incentive
Compensation Plan under review is operating consistent with management’s
expectations and is providing an appropriate balance of incentives for risk
taking and risk management behaviors. The Chief Human Resources Officer shall
utilize such reports to prepare a consolidated report to be delivered to the
Committee at such times as the Committee may determine.

Section 4.4 Periodic Assessment.

From time to time (and in no event less frequently than annually in the case of
Material Plans), the Chief Human Resources Officer, in collaboration with
appropriate risk management personnel, shall cause to be prepared and delivered
to the Committee a report (in such form and manner as the Committee may
prescribed) which shall identify all Incentive Compensation Plans subject to
review, and, for each such plan: (a) identify the Employees or classes of
Employees covered by the plan; (b) describe the purpose of the plan, the
compensation provided, and the criteria for payment; (c) identify the material
risks to which the Bank and the Company may be

 

6



--------------------------------------------------------------------------------

exposed as a result of the conduct rewarded by the plan, (d) describe the plan
design or operational features in place to balance such risk taking incentives
and evaluate the effectiveness of the plan in achieving its purposes and in
balancing risk-taking and risk-management incentives; and (e) recommend to the
Committee any modifications to the plan’s design or operation considered
necessary or appropriate.

Section 4.5 Delegation of Duties and Employment of Advisors.

Except as otherwise required by applicable law, rule or regulation, the
Administrator, in its discretion may:

(a) delegate any of his or its responsibilities under any Incentive Compensation
Plan to such other person or persons as he or it may designate, provided that
such allocation and designation shall be made in writing and filed with the
records of the Incentive Compensation Plan;

(b) employ one or more persons to render advice to him or it with regard to any
of his or its responsibilities under any Incentive Compensation Plan; and

(c) consult with counsel, who may be internal counsel to the Employer.

Section 4.6 Other Administrative Provisions.

(a) No bond or other security shall be required of the Administrator, or any
director, officer or employee of an Employer to whom responsibilities are
allocated under an Incentive Compensation Plan or delegated by the
Administrator, except as may be required by applicable law.

(b) Subject to any limitation on the application of this paragraph (b) pursuant
to applicable law, no Administrator, nor any director, officer or employee of an
Employer to whom responsibilities are allocated under an Incentive Compensation
Plan or delegated by the Administrator, shall be liable for any act of omission
or commission by himself or by another person, except for his own individual
willful and intentional malfeasance.

(c) The Administrator may shorten or extend (but not beyond 60 days) or waive
the time required by any Incentive Compensation Plan for filing any notice or
other form with the Administrator, or taking any other action under such
Incentive Compensation Plan; but no such discretion shall be exercised to cause
or permit a deferral of compensation to which section 409A of the Code would
apply.

(d) Any person, group of persons, committee, corporation or organization may
serve in more than one administrative capacity with respect to any one or more
Incentive Compensation Plans.

(e) Any action taken or omitted by the Administrator with respect to any
Incentive Compensation Plan, including any decision, interpretation, claim
denial or review on appeal,

 

7



--------------------------------------------------------------------------------

shall be conclusive and binding on the Employer and all interested parties and
shall be subject to modification or reversal only to the extent (i) it is
determined by a court of competent jurisdiction that such action or omission was
arbitrary and capricious and contrary to the terms of the Incentive Compensation
Plan or in violation of applicable law, rule or regulation, or (ii) it is
required by any governmental agency or instrumentality of competent regulatory
jurisdiction to effect compliance with applicable law, rule or regulation
enforced by such agency or instrumentality.

ARTICLE V

GENERALLY APPLICABLE TERMS AND CONDITIONS

Section 5.1 Continued Employment Required for Payment.

Unless otherwise provided in this Plan Document or in the plan document for an
Incentive Compensation Plan or required by law, compensation payable under an
Incentive Compensation Plan shall only be earned and payable if the Employee
entitled to payment is actively employed by an Employer and in good standing on
the date of payment and in all other circumstances shall be forfeited. For this
purpose, an Employee shall be in good standing on any date if, on such date
(a) he is actively employed by an Employer, (b) he has not given notice of his
intent to terminate his employment with the Employer and the Employer has not
notified him of its intent to terminate his employment, and (c) he is not the
subject of any adverse personnel action related to his conduct or work
performance and his most recent performance evaluations are satisfactory or
better.

Section 5.2 Time of Payment.

Unless otherwise provided in this Plan Document or in the plan document for an
Incentive Compensation Plan or required by law, compensation payable under an
Incentive Compensation Plan shall be paid no later than the later of (a) within
two and one-half months after all conditions for payment (other than the
requirement to be actively employed by an Employer and in good standing on the
payment date) have been satisfied and (b) the last day of the calendar year in
which all conditions for payment (including the requirement to be actively
employed by an Employer and in good standing on the payment date) have been
satisfied.

Section 5.3 Death, Disability, Retirement, Termination of Employment.

Unless otherwise provided in this Plan Document or in the plan document for an
Incentive Compensation Plan, the Administrator may, in its discretion, authorize
the payment of incentive compensation on a full or pro-rated basis to an
Employee whose employment terminates, or who dies or becomes disabled, prior to
the date his incentive compensation is otherwise earned and paid; provided,
however, that in no event shall such discretion be exercised to authorize
payment to an Employee who has been discharged for cause.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

RISK MITIGATION PROVISIONS

Section 6.1 Clawback Authority.

(a) If the Company is required to prepare an accounting restatement due to the
Company’s material noncompliance, as a result of misconduct, with any financial
reporting requirement under the securities laws, the Company’s Chief Executive
Officer and Chief Financial Officer shall reimburse the Company, on demand, for:

(i) any bonus or other incentive-based or equity-based compensation received by
that person during the 12-month period following the first public issuance or
filing with the Securities Exchange Commission (which occurs first) embodying
non-compliance with such financial reporting requirement; and

(ii) any profits realized from the sale of securities of the Company during such
12-month period.

The provisions of this section 6.1(a) shall be interpreted and enforced to
comply with the requirements of section 304 of the Sarbanes Oxley Act and the
regulations thereunder.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company with any financial reporting requirements
under the securities laws, whether or not as a result of misconduct, each of the
Company’s current or former Executive Officers who received incentive-based
compensation (including stock options awarded as compensation) during the
three-year period preceding the date on which the Company is required to prepare
the accounting restatement, based on erroneous data, shall reimburse the
Company, on demand, for the compensation paid in excess of what would have been
paid to the current or former Executive Officer based on the data derived from
the accounting restatement. The provisions of this section 6.1(b) shall be
interpreted and enforced to comply with the requirements of section 10D of the
Exchange Act and the regulations thereunder. The intent of this section 6.1(b)
is to recover from current and former Executive Officers compensation to which
they were not legally or contractually entitled at the time of payment, without
regard to fault, such that the recovery may be eligible for the federal income
tax treatment afforded to the restoration of an amount held under a claim of
right under section 1341 of the Code and shall be interpreted and enforced to
give effect to this intent.

(c) The Administrator of an Incentive Compensation Plan shall have the right and
power, in its discretion, by general policy or specific provision within the
terms and conditions of an award of a compensation opportunity under an
Incentive Compensation Plan, to require the refund of all or any portion of the
compensation paid to any person under the Incentive Compensation Plan after such
compensation is actually paid where (i) due to error in the computation of
amounts paid, the determination or application of performance metrics or
otherwise, the amount paid was in excess of the amount actually due under the
terms of the Incentive Compensation Plan; or (ii) the person receiving the
compensation violated any material law, rule or regulation, or material policy
or procedure, including but not limited to risk

 

9



--------------------------------------------------------------------------------

management policies, of the Employer with the purpose or effect of increasing
the amount payable to such person under the Incentive Compensation Plan.
Acceptance of compensation under any Incentive Compensation Plan shall
constitute acceptance of the terms of any such policy that is adopted and in
effect when such compensation is paid.

Section 6.2 Deferral Authority.

(a) To facilitate enforcement of section 6.1 or establish an environment of
accountability for the outcomes of actions taken during the course of employment
for the purpose or with the effect of earning, or increasing the amount of,
compensation payable under an Incentive Company Plan, the Administrator of an
Incentive Compensation Plan shall have the right and power, in its discretion,
by general policy or specific provision within the terms and conditions of an
award of a compensation opportunity under an Incentive Compensation Plan, to
require the deferral of all or any portion of the compensation payable to any
Employee under the Incentive Compensation Plan. Any such requirement for
deferral shall be included in a policy that is in effect, or the terms of the
incentive compensation opportunity, when the compensation opportunity is first
established, or imposed at such later time, prior to actual payment, as may be
required to avoid a violation of any law, rule or regulation application to the
Employer.

(b) Unless otherwise provided in an applicable policy, or the provisions of an
incentive compensation opportunity, a deferral under this section 6.2 shall have
the following terms and conditions:

(i) Each amount deferred shall be reflected as a general, unsecured liability of
the Employer in a separate bookkeeping account in the books and records of the
Employer.

(ii) Amounts deferred shall be credited with interest at the rate of interest in
effect under The Provident Bank Board of Directors Voluntary Fee Deferral Plan.

(iii) Subject to section 6.2(b)(iv), the balance credited to each separate
bookkeeping account shall be paid in three installments. The first installment
shall be in an amount equal to one-third of the balance credited to the
bookkeeping account and shall be paid on the first anniversary of the date the
amount deferred would have been paid in the absence of deferral. The second
installment shall be in an amount equal to one-half of the remaining balance
credited to the bookkeeping account and shall be paid on the second anniversary
of the date the amount deferred would have been paid in the absence of deferral.
The final installment shall be in an amount equal to the entire remaining
balance credited to the bookkeeping account and shall be paid on the third
anniversary of the date the amount deferred would have been paid in the absence
of deferral. In the event of a change in the effective ownership or control of
the Employer (within the meaning of section 409A of the Code and the regulations
thereunder) or the death of the Employee by whom the incentive compensation was
earned, the entire balance credited to the bookkeeping account shall be
immediately due and payable.

 

10



--------------------------------------------------------------------------------

(iv) To the extent permitted by applicable law, the amount of any payment due to
a current or former Employee under section 6.2(b)(iii) shall be offset, on the
payment date, by any amount owed by the Employee (or his successors or assigns)
pursuant to section 6.1.

(c) The provisions of this section 6.2 shall be interpreted and administered to
comply with the requirements of section 409A of the Code and the regulations
thereunder.

Section 6.3 Discretionary Adjustments or Denial.

(a) If the Administrator of an Incentive Compensation Plan determines that, as a
result of any fact, circumstance or event, any payment to be made under the
Incentive Compensation Plan requires adjustment in order to prevent the
enlargement or dilution of the rights of any participants in the Incentive
Compensation Plan, the Administrator shall adjust such payment in such manner as
shall be necessary to prevent the unintended enlargement or dilution of rights.
In addition, if the Administrator of an Incentive Compensation Plan determines
that the performance metrics or conditions established under an Incentive
Compensation Plan have resulted in Employees taking actions to cause their
Employer to be exposed to excessive or unnecessary risk or otherwise to act in
the course of their employment in a manner that is contrary to the interests of
their Employer, the Administrator may adjust the payments to be made in such
manner as it shall determine to be appropriate in response to the conduct at
issue. Any action taken under this section 6.3(a) with respect to a Covered
Employee under a Section 162(m) Plan shall be taken in a manner that preserves
the characterization of the compensation payable as qualified performance based
compensation (within the meaning of section 162(m) of the Code).

(b) If the Administrator of an Incentive Compensation Plan determines that, as a
result of any fact, circumstance or event, the performance metrics or conditions
established under the Incentive Compensation Plan require adjustment in order to
prevent the enlargement or dilution of the rights of any participants in the
Incentive Compensation Plan, the Administrator shall adjust such performance
metrics or conditions in such manner as shall be necessary to prevent the
unintended enlargement or dilution of rights. In addition, if the Administrator
of an Incentive Compensation Plan determines that the performance metrics or
conditions established under the Incentive Compensation Plan have created an
unintended incentive for Employees to cause their Employer to be exposed to
excessive or unnecessary risk or otherwise to act in the course of their
employment in a manner that is contrary to the interests of their Employer, the
Administrator may add to the terms and conditions of any incentive compensation
opportunity such additional performance metrics or conditions as it, in its
discretion, determines to be necessary or appropriate to counterbalance such
unintended incentives. Any action taken under this section 6.3(a) with respect
to a Covered Employee under a Section 162(m) Plan shall be taken in a manner
that preserves the characterization of the compensation payable as qualified
performance based compensation (within the meaning of section 162(m) of the
Code).

Section 6.4 Discretion to Pay in Stock; Impose Holding Periods.

(a) Subject to compliance with the governance requirements of the principal
national securities exchange on which shares of the Company’s Common Stock are
listed and applicable

 

11



--------------------------------------------------------------------------------

securities laws, the Administrator of an Incentive Compensation Plan, with the
approval of the Committee, may require that all or any portion of the
compensation otherwise payable in cash under any Incentive Compensation Plan be
paid instead in the form of Stock or Deferred Stock Units.

(b) To the extent that the Administrator of an Incentive Compensation Plan
requires that payment of compensation otherwise payable in cash be paid instead
in Stock, the number of shares of Stock delivered shall be equal to (i) the
amount of cash otherwise payable, divided by (ii) the Fair Market Value of one
share of Stock on the date payment is due, rounded to the nearest whole share of
Stock. The Company may, but shall have no obligation to, register the Stock so
delivered for resale in accordance with the Securities Act of 1933, as amended,
may impose on the Stock so delivered any restrictions necessary to effect
compliance with applicable securities laws and may restrict or prohibit, in
whole or in part, a resale of the Stock so delivered for a period of time
(x) ending not later than the later of (i) five years after the date the Stock
is delivered and (ii) six months after the Employee’s termination of employment
with the Employer or (y) determined under any stock ownership or stock retention
guideline established by the Employer and applicable to the Employee.

(c) To the extent that the Administrator of an Incentive Compensation Plan
requires that payment of compensation otherwise payable in cash be paid instead
in Deferred Stock Units, the number of shares of Stock delivered shall be equal
to (x) the amount of cash otherwise payable, divided by (y) the Fair Market
Value of one share of Stock on the date payment is due, rounded to the nearest
whole share of Stock. The terms of the Deferred Stock Units shall be established
by the Administrator and shall include, but not be limited to, the date on which
the Deferred Stock Units will be settled, whether settlement shall occur in cash
or Stock and whether dividend equivalent rights will attach and, if so, the
terms thereof. If the Administrator fails to establish the terms of Deferred
Stock Units:

(i) If the Deferred Stock Units are issued pursuant to an Equity Compensation
Plan, the prevailing terms and conditions of the Equity Compensation Plan shall
apply; and

(ii) If the Deferred Stock Units are not issued pursuant to an Equity
Compensation Plan, the following shall apply:

(A) The Deferred Stock Units shall be settled in cash.

(B) One third of the Deferred Stock Units (rounded down to the nearest whole
Deferred Stock Unit) shall be settled on the first anniversary of the date of
their issuance, one third (rounded down to the nearest whole unit) shall be
settled on the second anniversary of the date of their issuance, and the
remaining deferred Stock Units shall be settled on third anniversary of the date
of their issuance.

(C) A dividend equivalent right will attach to each Deferred Stock Unit,
pursuant to which an additional cash amount

 

12



--------------------------------------------------------------------------------

equal to the aggregate cash dividends declared with respect to one share of
Stock with a record date that is after the date of issuance of the deferred
Stock Unit and before its settlement date shall be paid (without interest or
other earnings) in cash at the time of settlement of the related Deferred Stock
Unit.

(D) In the event of a change in the effective ownership or control of the
Employer (within the meaning of section 409A of the Code and the regulations
thereunder) or the death of the Employee by whom the incentive compensation was
earned, all outstanding Deferred Stock Units and related dividend equivalent
rights shall be settled as promptly as practicable, and in any event within
thirty (30) days thereafter.

(iii) To the extent permitted by applicable law, the amount of any payment due
to a current or former Employee under section 6.4(c) shall be offset, on the
payment date, by any amount owed by the Employee (or his successors or assigns).

The provisions of this section 6.4 shall be interpreted and administered to
comply with the requirements of section 409A of the Code and the regulations
thereunder.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Amendment and Termination.

Each Employer shall have the right, with respect to each Incentive Compensation
Plan in which its or its subsidiaries’ Employees participate, in its sole and
absolute discretion, at any time, to amend, in whole or in part, any or all of
the provisions of any such Incentive Compensation Plan and to terminate any such
Incentive Compensation Plan at any time. Any amendment or termination of any
Incentive Compensation Plan shall be subject to such terms, conditions,
limitations and procedures as may be prescribed by or under the terms of other
instruments governing such Incentive Compensation Plan or as may be required to
comply with applicable law. Except to the extent that other instruments
governing an Incentive Compensation Plan may provide otherwise, any amendment or
termination may be effected:

(a) by resolution or other action of the board of directors or other governing
body of the Employer taken in the manner prescribed in the Employer’s by-laws or
other corresponding governance document; or

(b) by written instrument signed by any officer of the Employer duly authorized
by or on behalf of the board of directors or other governing body of the
Employer to execute the same.

 

13



--------------------------------------------------------------------------------

To the extent that any instrument governing any Incentive Compensation Plan may
require or contemplate the taking of any action by the Employer in its corporate
capacity, without specifying the manner in which or procedure by which such
action is to be taken, such action shall be deemed taken, and duly authorized to
be taken, if taken in any manner authorized in this section 7.1. This Plan
Document may be amended by the Company in any manner permitted for amendments of
Incentive Compensation Plans in this section 7.1.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.1 Governing Law.

This Plan Document and every Incentive Compensation Plan shall, except to the
extent that any document or instrument governing an Incentive Compensation Plan
shall provide to the contrary with respect to such Incentive Compensation Plan,
be construed, administered and enforced according to the laws of the State of
New Jersey without giving effect to any provision of such laws that would cause
the laws of another State to apply.

Section 8.2 No Right to Continued Employment.

Neither the establishment of any Incentive Compensation Plan, nor any provisions
of any document or instrument governing any Incentive Compensation Plan, nor any
action of the Administrator or any other person or entity in connection with any
Incentive Compensation Plan, shall be held or construed to confer upon any
Employee any right to a continuation of employment by any Employer. Each
Employer reserves the right to dismiss any Employee or otherwise deal with any
Employee to the same extent as though any or all Incentive Compensation Plans
had not been adopted.

Section 8.3 Construction of Language.

Wherever appropriate in this Plan Document and in any Incentive Compensation
Plan, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender
shall include the feminine and the neuter.

Section 8.4 Corporate Transactions.

In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of shares
of Stock or other securities, stock dividend or other special and nonrecurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution, or other similar corporate transaction or
event, affects the shares of Stock such that an adjustment is appropriate in
order to prevent dilution or enlargement of the rights Employees under an
Incentive Compensation Plan that are expressed in, or have a monetary value that
is based on the value of, shares of Stock, then the Administrator shall, in an
equitable manner, adjust any or all of (i) the number and kind of securities in
which such rights are expressed or on which the value of such rights is based.
In addition, the Administrator is authorized to make adjustments in the terms
and conditions of,

 

14



--------------------------------------------------------------------------------

and the criteria included in any Deferred Stock Unit in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or the financial statements of the
Company, or in response to changes in applicable laws, regulations, or account
principles. Unless otherwise determined by the Committee in the case of a
Covered Employee under a Section 162(m) Plan, any such adjustment to a
compensation that intended to be “qualified performance-based compensation”
within the meaning of section 162(m) of the Code shall conform to the
requirements of section 162(m) of the Code and the regulations thereunder then
in effect.

Section 8.5 Required Regulatory Provision.

Notwithstanding anything in this Plan Document or the plan documents for any
Incentive Compensation Plan, payments under any Incentive Compensation Plan to
any Employee by an insured depository institution, a holding company for an
insured depository institution or a subsidiary of an insured depository
institution shall subject to and conditioned on their compliance with section
18k of the FDI Act, 12 U.S.C. §1828k, and the regulations promulgated
thereunder.

 

15



--------------------------------------------------------------------------------

OMNIBUS INCENTIVE COMPENSATION PLAN DOCUMENT

OF PROVIDENT FINANCIAL SERVICES, INC.

APPENDIX 3.1

SPECIMEN

INCENTIVE COMPENSATION PLANS

 

PLAN NAME

   MATERIAL
COMPENSATION
PLAN    EQUITY
COMPENSATION
PLAN    SECTION
162(M)
PLAN                                                                           
              

 

16



--------------------------------------------------------------------------------

OMNIBUS INCENTIVE COMPENSATION PLAN DOCUMENT

OF PROVIDENT FINANCIAL SERVICES, INC.

APPENDIX 3.2

SPECIMEN

EMPLOYEE DESIGNATIONS

 

(A) ACCOUNTABLE EMPLOYEES

 

(B) COVERED EMPLOYEES

 

(C) EXECUTIVE OFFICERS

 

(D) SENIOR EXECUTIVE OFFICERS

 

17



--------------------------------------------------------------------------------

OMNIBUS INCENTIVE COMPENSATION PLAN DOCUMENT

OF PROVIDENT FINANCIAL SERVICES, INC.

APPENDIX 3.3

SPECIMEN

WRITTEN PLAN DOCUMENT

 

Plan name:

                                                                           
                                                   

   ¨   

Plan document

attached.

   ¨   

Plan provisions

specified below

 

Plan provisions (if applicable)

                             

 

Eligible Employees:

                             

 

Performance Criteria/Metrics:

                             

 

Amount of/Method for Computing Payments:

                                  

 

Apply

Omnibus

Plan

Provisions

   Other

 

Administrator:

   ¨                         

 

Time/Frequency of Payment

   ¨                         

 

Active Employment/Good Standing Required at Time of Payment:

   ¨                         

 

Early Termination for Disability:

   ¨                         

 

Early Termination for Death

   ¨                         

 

Early Termination for Discharge w/o Cause:

   ¨                         

 

Early Voluntary Resignation/Retirement:

   ¨                         

 

Adjustments to Performance Criteria/Metrics

   ¨                         

 

Adjustments to Compensation

Payments/Computations

   ¨                         

 

Clawback Authority:

   ¨                         

 

Required Deferral:

   ¨                         

 

Payment in Stock/Deferred

Stock Units

   ¨                         

 

Other:

   ¨                         

 

18